Leach, P. J.,
Defendant in this case denies she personally received any of the assistance that her husband got for himself and family. She does not say that she was living apart and separate from him. It is questionable whether even this would be a defense, because The Support Law of June 24, 1937, P. L. 2045, makes the wife liable for the support of her husband and family, and also provides that any public agency may sue to recover funds expended for such relief.
Now, October 26, 1942, judgment is entered for plaintiff in the amount of its claim.